Citation Nr: 0902023	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  03-30 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for neurocardiogenic 
syncope as a result of exposure to ionizing radiation.

2.  Entitlement to service connection for disability 
manifested by loss of teeth as a result of exposure to 
ionizing radiation.

3.  Entitlement to service connection for status post 
cholecystectomy as a result of exposure to ionizing 
radiation.

4.  Entitlement to service connection for transurethral 
resection of the prostate with impotency as a result of 
exposure to ionizing radiation.

5.  Entitlement to service connection for disability 
manifested by memory loss as a result of exposure to ionizing 
radiation.

6.  Entitlement to service connection for disability 
manifested by impaired speech as a result of exposure to 
ionizing radiation.

7.  Entitlement to service connection for status post right 
parietal craniotomy with residual cephalgia as a result of 
exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active service from October 1954 to September 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  In that decision, the RO denied service 
connection claims for neurocardiogenic syncope, disability 
manifested by loss of teeth, status post cholecystectomy, 
transurethral resection of the prostate with impotency, 
disability manifested by memory loss, disability manifested 
by impaired speech, status post right parietal craniotomy 
with residual cephalgia, and disability manifested by 
nosebleeds.

In April 2005, the veteran testified at a Travel Board 
hearing before Veterans Law Judge C.W. Symanski.

In a decision dated August 2005, the Board dismissed the 
veteran's claim for disability manifested by nosebleeds as 
the veteran withdrew the claim from appeal.  The Board 
remanded the additional issues listed on the title page for 
further evidentiary development.

In a decision dated April 2007, the Board denied all of the 
veteran's claims listed on the title page.  The veteran 
appealed this determination to the United States Court of 
Appeals for Veterans Claims (Court).  In an order dated June 
26, 2008, the Court vacated the Board's April 2007 and 
remanded the claim pursuant to the terms of a Joint Motion 
for Remand.

In July 2008, the veteran was offered an opportunity for an 
additional hearing before the Board before a Veterans Law 
Judge who would decided his case, as Veterans Law Judge C.W. 
Symanski is no longer employed by the Board.  In September 
2008, the veteran declined an offer for an additional hearing 
before the Board.

Thereafter, the veteran and his attorney submitted additional 
evidence and argument in support of the appeal which has not 
been reviewed by the RO.  In December 2008, the veteran's 
attorney waived RO review of this evidence in the first 
instance.


FINDING OF FACT

Disability associated with neurocardiogenic syncope, loss of 
teeth, status post cholecystectomy, transurethral resection 
of the prostate with impotency, memory loss, impaired speech, 
or status post right parietal craniotomy with residual 
cephalgia was not present in service or for many years 
thereafter and has not been shown to be related to service, 
including exposure to ionizing radiation.




CONCLUSIONS OF LAW

1.  Neurocardiogenic syncope was not incurred in active 
service, and may not be presumed to have been so incurred.  
38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2008).

2.  Disability manifested by loss of teeth was not incurred 
in active service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2008).

3.  Status post cholecystectomy was not incurred in active 
service, and may not be presumed to have been so incurred.  
38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2008).

4.  Transurethral resection of the prostate with impotency 
was not incurred in active service, and may not be presumed 
to have been so incurred.  38 U.S.C.A. § 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311 (2008).

5.  Disability manifested by memory loss was not incurred in 
active service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2008).

6.  Disability manifested by impaired speech was not incurred 
in active service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2008).

7.  Status post right parietal craniotomy with residual 
cephalgia was not incurred in active service, and may not be 
presumed to have been so incurred.  38 U.S.C.A. § 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In the absence of proof of a current 
disability, there can be no valid claim.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

Service connection based upon exposure to ionizing radiation 
can be awarded on three different legal bases.  Service 
connection may be established under the provisions of 
38 C.F.R. § 3.309(d), 38 C.F.R. § 3.311, or on the basis of 
direct, or in certain cases presumptive, service connection.  
See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

First, service connection for a radiation-exposed veteran may 
be established on a presumptive basis under 38 U.S.C.A. 
§ 1112(c)(2) or 38 C.F.R. § 3.309(d).  However, none of the 
veteran's claimed disabilities are specifically listed as 
presumptive diseases under these provisions.  As such, these 
provisions do not apply.

As to the second method, 38 C.F.R. § 3.311 provides special 
procedures for VA on behalf of a veteran who was exposed to 
ionizing radiation in service and manifests a radiogenic 
disease to assist a veteran prove his or her claim on a 
direct basis.  Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 
1997).

This veteran claims to have been a participant in atmospheric 
weapons testing during Operation TEAPOT, conducted from 
February 18, 1955 through June 10, 1955.  See 38 C.F.R. 
§ 3.309(d)(3)(v)(K).  

Regardless of his allegations, none of the veteran's claimed 
disabilities are specifically listed as potential radiogenic 
diseases under these provisions, and there is no medical 
opinion suggesting that his claimed conditions may be 
radiogenic in nature.  As such, the specialized development 
procedures of 38 C.F.R. § 3.311(b) do not apply.

As to the third method, service connection may be granted 
under the general laws and regulations governing VA 
compensation entitlement.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137.  See Combee v. Brown, 34 F 3d. 1039 (Fed. Cir. 1994).  
In order to qualify for entitlement to compensation under 
38 U.S.C.A. §§ 1110 and 1131, a claimant must prove the 
existence of (1) a disability and (2) that such disability 
has resulted from a disease or injury that occurred in the 
line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1360-61 (Fed. Cir. 2001).  Service incurrence for certain 
chronic diseases, such as a malignant tumor, will be presumed 
if manifested to a compensable degree within a year after 
service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of the presence of the claimed symptomatology.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can also be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

The veteran served on active duty from October 1954 to 
September 1958.  Unfortunately, the National Personnel 
Records Center (NPRC) has reported that the veteran's service 
medical records (SMRs) are presumed to have been destroyed.  
In such a situation, VA has a heightened obligation to "to 
consider the applicability of the benefit of the doubt rule, 
to assist the claimant in developing the claim, and to 
explain its decision."  Cromer v. Nicholson, 19 Vet. App. 
215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 
(1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

However, no presumption, either in favor of the claimant or 
against VA, arises when there are lost or missing SMRs.  See 
Cromer, 19 Vet. App. at 217-18 (Court declined to apply an 
"adverse presumption" against VA where records had been 
lost or destroyed while in Government control because bad 
faith or negligent destruction of the documents had not been 
shown).

The veteran essentially alleges that, after witnessing an 
atmospheric weapons test from a trench in the 1950's, he 
immediately began to manifest symptoms such as headaches, 
dizziness, syncopal episodes, nightmares and deterioration of 
his mental functioning.  He recalls extensive in-service 
treatments for such symptoms, and undergoing excision of a 
brain tumor within one year from his discharge from service.  
The veteran has reported that numerous medical documents that 
could support his claim are no longer available.  Other than 
an additional symptom of the loss of one tooth, the veteran 
testified in April 2005 that his other claimed symptomatology 
first manifested after service.

The Board has carefully scrutinized the entire evidentiary 
record, to include the numerous statements offered by the 
veteran.  As will be addressed in later portions of this 
decision, the veteran's own recollections of his history of 
symptoms and treatment is found by the Board to be inherently 
unreliable.  While it is unfortunate that SMRs are not 
available, the available evidence of record provides a clear 
picture regarding the onset of the veteran's claimed 
disabilities.

Simply stated, the Board finds that the veteran's own 
statements, overall, provide evidence against these claims. 

The Board notes that records associated with the veteran's 
application for disability benefits with the Social Security 
Administration (SSA) in the early 1980's provide the earliest 
and most reliable pieces of evidence concerning the onset of 
many of the veteran's claimed disabilities.  The veteran's 
"Disability Report" for SSA averred that the veteran 
suffered a trauma to the side of his head which resulted in 
diminished capacity for thought and memory as well as 
weakness of the right arm and leg.  The veteran's illness or 
injury first bothered him on "3/5/81" and first disabled 
him on "6/10/81."  An explanation provides as follows:

AFTER HEAD INJURY, RETURNED TO WORK.  SUFFERED 
HEADACHES, VOMITING, DIZZY SPELLS AND BLACK-OUTS - 
QUIT WHEN HE COULD NO LONGER FUNCTION."

In reporting a prior treatment history, the veteran reported 
"GENERAL HEALTH MAINTENANCE" visits prior to 1981, 
hospitalized treatment for trauma to the head in March 1981, 
and brain biopsies and head scans later in 1981.  Notably, 
the veteran did not report history of headaches, dizziness, 
syncopal episodes, nightmares and deterioration of his mental 
functioning in service, or excision of a brain tumor in 1959.

A hospitalization summary from Mercy Hospital, dated from 
June to September 1981, reported that the veteran was 
referred due to progressively severe headaches, nausea and 
vomiting, poor appetite, high levels of anxiety, excessive 
amount of forgetfulness, decreased concentration, errors in 
judgment, dizziness, blackout spells, not talking for long 
periods of time, middle insomnia, and a tremendous degree of 
social withdrawal.  The veteran underwent extensive testing, 
to include neuropsychological testing, chest X-ray, 
electroencephalogram (EEG), computed tomography (CT) scan of 
the head, electrocardiogram (EKG), repeat CT scan and other 
laboratory testing.  Notably, the CT scans were reported as 
normal.  The discharge diagnoses included hypertension and 
mild cerebral concussion with associated depression.

The veteran was readmitted to Mercy Hospital in June 1982 for 
a brain biopsy.  The accompanying documentation noted as 
follows:

Apparently the onset of illness was 5 to 6 months 
ago when [the veteran] complained of headache.  At 
that time had a CT scan and investigations were 
normal.  Had been under psychiatric care with Dr. 
[F.].  However continued to have progressive 
difficulty with memory, judgement, and especially 
recent memory, lack of memory and concentration, 
difficulty with calculation.  Had showed very mild 
hemiparesis.  Had repeated psychological testing 
which showed impairment of memory and judgement, 
compatible with dementia.  He was admitted for 
biopsy.

On June 16, 1982, the veteran underwent a right temporal 
craniotomy with brain biopsy based upon a pre-operation 
diagnosis of progressive dementia.  The brain biopsy returned 
no atypical cells or cells suspicious for malignancy.  A 
follow-up CT scan on June 21, 1982 noted the prior right 
craniotomy, but no evidence of subdural hematoma.  The 
veteran was given a discharge diagnosis of progressive 
dementia, etiology undetermined.

A July 1982 psychiatric report from Dr. J.V.F., M.D., 
diagnosed the veteran with major depressive disorder with 
dementia of idiopathic origin.

A September 1982 consultation report from Dr. J.V.F. noted 
that, prior to an accident at work in March 1981, the veteran 
had been a master mechanic who had been able to perform 
additional tasks such as reconstructing a boat and building 
the interior of two homes.  He noted a personality change 2 
years previous.  Otherwise, the veteran was reported as 
"well until about a year ago.  He suffered a concussion at 
work after he slipped and fell."  Again, the veteran was 
diagnosed with dementia of idiopathic origin.

An April 1987 consultation report from Dr. J.V.F. noted that 
the veteran had been treated for a number of years following 
a head injury at work with resulting major depressive 
symptomatology and reduced functioning.

Many years later, the veteran also received treatment for 
neurocardiogenic syncope, renal cysts, and transurethral 
resection of the prostate due to bladder outlet obstructive 
symptoms.  The veteran also had dental work which included 
removal of teeth.

Overall, the post-service medical records first reflects the 
veteran's treatment for symptoms such as headaches, 
dizziness, syncopal episodes, nightmares and deterioration of 
his mental functioning in 1981, following a head injury.  The 
United States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

As there is no competent evidence of a malignant tumor being 
manifest to a compensable degree within one year from 
service, the presumptive provisions of 38 C.F.R. §§ 3.307 and 
3.309 do not apply.  As there is no competent evidence of any 
malignant tumor ever being diagnosed, the provisions of 
38 C.F.R. §§ 3.311(b) also do not apply.

The Board acknowledges that the veteran is competent to 
describe symptoms such as headaches, dizziness, syncopal 
episodes, nightmares and deterioration of his mental 
functioning since service.  Unfortunately, the veteran's 
allegations of in-service onset are in substantial 
contradiction to the overwhelming evidence of record.

The veteran claims the onset of headaches, dizziness, 
syncopal episodes, nightmares and deterioration of his mental 
functioning since service.  The earliest available evidence, 
consisting of several private medical records submitted in 
support of his application for SSA disability benefits in the 
early 1980's, clearly reflects a history of the onset of 
symptoms in March 1981, after a head injury.  This evidence 
is more consistent with the overall evidentiary record, 
failing to demonstrate any evidence of the claimed symptoms 
prior to the claimed head injury or previous excision of a 
brain tumor, providing highly probative evidence against all 
claims as it undermines the veteran's credibility. 

The Board assigns greater probative value and reliability to 
the initial statements made by the veteran to his treating 
physicians and SSA in 1981, regarding the circumstances and 
onset of the claimed dementia-type symptoms.  These 
statements were made while the events were fresh in the 
veteran's memory, and bear the indicia of reliability as they 
were made in the context of seeking appropriate medical 
treatment.  See Lilly's An Introduction to the Law of 
Evidence, 2nd Ed. (1987), pp. 245- 46 (many state 
jurisdictions, including the federal judiciary and Federal 
Rule 803(4), expand the hearsay exception for physical 
conditions to include statements of past physical condition 
on the rational that statements made to physicians for 
purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care).  See generally 
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that 
although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons 
for the Board's decision).

On the other hand, the veteran's allegations of an onset of 
symptoms in service, with a prior excision of brain tumor in 
1959, are inconsistent with the overall evidentiary record.  
Furthermore, the veteran is currently shown to be an 
unreliable historian, possibly due to his current dementia.

For example, the veteran's original application for 
compensation benefits in March 2001 did not report excision 
of a brain tumor in 1959.  At that time, the veteran first 
reported a procedure being performed on his brain by doctors 
attempting to investigate possible Alzheimer's disease, which 
is consistent with the records before the SSA in 1981.  In 
April 2001, the veteran alleged that he had a cancerous tumor 
removed from his brain in 1959.  However, at his hearing in 
April 2005, the veteran indicated having no knowledge of a 
malignant tumor or any cancer preventative treatment.

The veteran has argued that current x-rays can confirm his 
prior brain tumor removal in 1959.  However, the Board notes 
that CT scans performed in 1981 did not describe any 
abnormalities, including a prior history of craniotomy.  The 
veteran claims being rejected for VA treatment in Omaha, 
Nebraska after his discharge from service.  However, this VA 
facility has no records of the veteran's treatment and, in a 
statement received in July 2004, the veteran himself 
indicated that he first sought VA treatment in Las Vegan many 
years after service.  

The Board further observes that the veteran recently claimed 
having retained shrapnel in his right knee due to an in-
service gunshot wound, but a magnetic resonance imaging (MRI) 
scan performed by VA in March 2002 found no evidence of 
retained metallic bodies.  VA clinicians have also observed 
that the veteran is a "poor historian."  See VA clinical 
record dated July 19 2000.

Finally, the veteran has reported on numerous instances to VA 
examiners that the onset of his symptoms occurred in 
approximately 1981, after a head injury.  See, e.g., VA 
clinical records dated February 25, 1995), April 11, 1995, 
June 9, 1995, August 9, 1995, January 17, 1996, April 9, 
1996, and December 16, 1997.  The Board notes that such 
statements were made prior to a pecuniary interest in this 
case was realized by the veteran.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest 
may affect the credibility of a claimant's testimony).

Based on the above, service connection may not be established 
based on chronicity in service or post-service continuity 
symptoms first seen in service.  38 C.F.R. § 3.303(b); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).

The Board further finds no competent evidence of a nexus 
between the veteran's currently claimed symptoms and his 
period of active service, to include his claimed 
participation in atmospheric weapons testing.  See Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (direct service 
connection requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service).  None 
of the medical evidence of record reveals any evidence 
linking, or indicating a link, with his claimed disorders to 
active service.  Rather, the private medical records indicate 
that his dementia is of unknown origin and/or due to post-
traumatic head injury in 1981.

The Board acknowledges the veteran's belief that his claimed 
disorders originated during service and/or are causally 
related to events during service.  However, there is no 
evidence that the veteran is trained or educated in medicine; 
therefore, he is not competent to offer an opinion as to the 
nature and etiology of such disorders.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); 38 C.F.R. § 3.159(a).

In summary, the Board finds that the credible lay and medical 
evidence of record provides evidence against his claims, 
outweighing the veteran's more recent inconsistent 
statements.  Accordingly, the Board finds that the 
preponderance of the evidence is against his service 
connection claims.  38 U.S.C.A. § 5107(b).  The appeal, 
therefore, is denied.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 48 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.

A pre-adjudicatory letter in March 2001 advised the veteran 
of the types of evidence and/or information necessary to 
substantiate his claims, and the relative developmental 
duties under the VCAA.  Furthermore, the veteran was advised 
that his SMRs could not be located and the RO listed 
alternate forms of evidence that may help to substantiate his 
claims.

A May 2001 RO letter advised the veteran of additional 
evidence and information that the veteran should submit to 
substantiate his claims.

In June 2001, the veteran informed the RO that his claimed 
treatment records pertaining to his immediate post-service 
treatment were unavailable.

In October 2002, the RO informed the veteran that his SMRs 
were unavailable, and for him to submit any SMRs in his 
possession.

In July 2003, the veteran's representative then of record 
informed the RO that the veteran had been instructed on 
providing more information in support of his claims, but that 
the veteran was unable to remember many details of his in-
service experiences.

In August 2004, the veteran's representative indicated that, 
after speaking to the veteran, that "HE HAS NO FURTHER 
EVIDENCE TO SUBMIT ON ANY ISSUE."  (emphasis original).

An RO letter in August 2005 again advised the veteran of the 
types of evidence and/or information necessary to 
substantiate his claims, and the relative developmental 
duties under the VCAA.  Furthermore, the veteran was advised 
that it was his responsibility to make sure the RO received 
all records that weren't in the possession of a federal 
agency.

In March 2006, the veteran was advised of the criteria for 
establishing an initial disability rating and effective date 
of award, should service connection be awarded.  The RO also 
inquired as to whether the veteran had any additional 
evidence to submit in support of his claims.

In July 2006, the RO contacted the veteran by phone inquiring 
as to whether he had any additional evidence to submit in 
support of his claims.  The veteran stated that he had no 
additional information to submit.

In October 2006, the veteran submitted a written statement 
indicating that he had no additional information which he 
knew about which could support his claims.

At proceedings before the Court, the veteran's representative 
acknowledged that the veteran had the right to submit any 
evidence in his possession that may support his claim.  

In September 2008, the Board wrote to the veteran advising 
him of the opportunity to submit additional argument or 
evidence in support of his claim.

Thereafter, the veteran and his representative submitted 
additional evidence and argument, and waived RO consideration 
of this evidence in the first instance.

Overall, the Board finds that the veteran has been provided 
compliant VCAA notice.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The lack of substantially compliant pre-adjudicatory notice 
was cured with readjudication of the claims in the October 
2006 supplemental statement of the case.  See Mayfield, 444 
F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).

Importantly, the veteran and his representative have 
demonstrated actual knowledge of the evidentiary requirements 
in this case.  The veteran has reported on numerous occasions 
that he had no further evidence to submit in support of his 
claims, including the fact that his claimed treatment records 
contemporaneous in time to his discharge from service are no 
longer available.  The veteran's attorney, who regularly 
practices before the Court and raised potentially VCAA notice 
deficiencies in pleadings before the Court, has not 
identified any potential outstanding information relevant to 
the claim, other than a request that VA obtain a medical 
opinion in this case.

As reflected in the Court pleadings and multiple statements 
of record, the veteran has actual knowledge of the 
evidentiary and developmental requirements, including for the 
veteran to submit all evidence in his possession relevant to 
his claims.  As such, the Board finds that any notice errors 
have not been prejudicial to the veteran.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

VA has a duty to assist the veteran in the development of his 
claims.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As indicated above, the veteran's SMRs are presumed to have 
been destroyed, and the NPRC found no alternative treatment 
records for the veteran.  The Board is satisfied that all 
necessary steps to secure SMRs and to explore alternative 
forms of evidence.  Any additional efforts would be futile.  
38 U.S.C.A. § 5103A(b).  The RO had obtained the veteran's 
SSA records, which include private treatment records which 
are longer available directly from these private physicians.  
The RO has also received responses from numerous VA 
facilities, to include Omaha, Nebraska, West Los Angeles, 
California, and San Diego, California, as to the existence of 
available treatment records.  There are no outstanding 
requests for VA to obtain any available private medical 
records, which the veteran has identified and authorized to 
obtain on his behalf.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim. An examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); 38 C.F.R. § 3.159(c)(4). 

The Board finds that further development is not needed in 
this case with respect to the issues on appeal because there 
is sufficient evidence to decide the claims.  The veteran has 
been examined by VA and non-VA medical professionals and 
those records are with the claims files.  As held above, the 
Board finds that the credible evidence establishes that the 
veteran has not manifested persistent or recurrent symptoms 
of the claimed disorders since service.  Overall, the 
veteran's allegations of in-service symptoms and treatment 
are not deemed credible and the post-service records provides 
highly probative evidence against all claims as well as the 
veteran's credibility.   

On such a record, the Board finds that obtaining medical 
opinion based upon the veteran's rejected report of in-
service treatment and symptoms since service would not result 
in any evidence capable of substantiating the claim, as an 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 
458, 460-61 (1993).  In other words, any medical opinion 
which provided a nexus between the veteran's claimed 
disability and his military service would necessarily be 
based solely on the veteran's rejected assertions regarding 
what occurred in service.  The Board must make this factual 
determination, not an examiner. 

Simply stated, in a medical history provided by the veteran 
that the Board has clearly and totally rejected, based on a 
record that totally refutes the veteran's statements, another 
medical evaluation in this case is not required and would 
serve no constructive purpose.  As post-service records 
provide no credible basis to grant these claims, and provide 
evidence against the claims, the Board finds no basis for a 
VA examination to be obtained.  

The Board further notes that the veteran has requested VA to 
undertake tests to determine whether his claimed brain tumor 
in 1959 was cancerous.  As indicated above, the Board rejects 
the veteran's history of having a brain tumor excised in 
1959.  However, the brain biopsy performed in 1981 was 
negative for any malignancies of the brain.  The Board finds 
no reasonable basis to undertake any further testing in this 
case.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for neurocardiogenic 
syncope is denied.

Entitlement to service connection for disability manifested 
by loss of teeth is denied.

Entitlement to service connection for status post 
cholecystectomy is denied.

Entitlement to service connection for transurethral resection 
of the prostate with impotency is denied.

Entitlement to service connection for disability manifested 
by memory loss is denied.

Entitlement to service connection for disability manifested 
by impaired speech is denied.

Entitlement to service connection for status post right 
parietal craniotomy with residual cephalgia is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


